Title: From Alexander Hamilton to Benjamin Brookes, 22 August 1799
From: Hamilton, Alexander
To: Brookes, Benjamin, Jr.


          
            Sir
            New York August. 22. 1799
          
          I have lately received two letters from you, the last informing me that you would certainly be here by the first of August. I regret the circumstances that have occasioned your delay hitherto, but must request that, upon the receipt of this, you will immediately repair to this place. As Major Hoops is intended for a different destination it is absolutely necessary that you should be at your post—
          With great consideration I am, Sir &c: &c:
          Major Brooks—
        